Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "140" and "141" have both been used to designate a camera and photographing device.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 8, 9 and 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Janicek (US 20090009628 A1)
Regarding claim 1, Janicek discloses a mobile terminal (electronic device 100, para. 0024), comprising: 
a housing (transparent substrate 224, figure 2C), 
a cover plate (display screen 104), 
a display panel (display elements 226) and 
a photographing device (image capturing mechanism 106),
wherein an accommodation space is formed between the housing and the cover plate (see figure 2C), the display panel and the photographing device are provided in the accommodation space, the photographing device is provided on a side of the display panel away from the cover plate (see figure 2C);
a first region of the display panel facing the photographing device is provided with a light shielding layer (Transparent substrate 224, figure 2C) for shielding light at a predetermined wavelength, and the light at the predetermined wavelength is allowed to pass through a second region of the display panel facing the photographing device (Focusing mechanism 220 can include lenses, mirrors, prisms, filters, diffractors, shutters, apertures, and/or other elements that control the amount of light incident onto image sensor 222, para. 0036).
Regarding claim 3, Janicek discloses the mobile terminal according to claim 1, wherein the first region corresponds to a photosensitive area of the photographing device (see figure 2C).
Regarding claim 8, Janicek discloses the mobile terminal according to claim 1, wherein the side of the display panel away from the cover plate is provided with a support, and the photographing device is disposed on the support (see figure 2B).
Regarding claim 9, Janicek discloses the mobile terminal according to claim 1, wherein the light at the predetermined wavelength is infrared light (image-capturing mechanism includes a light-focusing mechanism which focuses received light onto a CMOS photosensitive array, an array of photodiodes, and/or an electronic image sensor, para. 0009. Examiner articulates that CMOS sensors exhibit infrared sensitivity).
Regarding claim 11, Janicek discloses the mobile terminal according to claim 1, wherein the mobile terminal is a mobile phone or a tablet computer (display screen 104 can be a monitor, a display on a cell phone, a display on a PDA, a display on a camera, or another form of visual interface, para. 0023).

Allowable Subject Matter
Claims 2, 4-7 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J LETT whose telephone number is (571)272-7464. The examiner can normally be reached Mon-Fri 9-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS J LETT/            Primary Examiner, Art Unit 2677